DETAILED ACTION

Status of Claims
Claims 1 – 7, 9 – 20, 22 – 26, 41 – 47, & 49 – 53 were previously pending and subject to a non-final office action mailed 10/21/2020. Claims 1 – 2, 5 – 7, 14 – 15, 18 – 20, 41 – 42, & 45 – 47 were amended in a reply filed 01/19/2021. Claims 1 – 7, 9 – 20, 22 – 26, 41 – 47, & 49 – 53 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The seven (7) information disclosure statements (IDS) submitted from 11/30/2020 to 01/29/2021 were filed before the mailing date of the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments received 01/19/2021 with respect to the previous rejection under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pg. 15, that “Aladesay provides no indication of any grouping of ID nodes other than the corresponding items being on the same manifest. However, the manifest of Aladesay does not meet these recitations regarding the grouping of ID nodes that relate to the set of items being shipped. Applicant respectfully submits and points out that the manifest is simply the items to be included on the truck. Applicant further points out that Aladesay discloses at [0035]-[0037] that the manifest schedules delivery stops along a route that the truck takes. Thus, the manifest does not 

Examiner respectfully disagrees, as throughout the disclosure of Aladesuyi, it is clear that a set of multiple RFID-tagged items have a common destination. For example, Aladesuyi, in 0064, describes a process in which a manifest is generated responsive to a received purchase order for multiple items. This manifest, based on the purchase of multiple items, is used by warehouse employees to assign and attach ID nodes (RFID labels) to each items of the purchase. The bulk shipment of items is defined in the system by when associated “tag/asset information” is entered in the system, which is correlated with information pertaining to “each item” and corresponding “customer information” and “destination address” derived from the purchase order for multiple items. Therefore, it is clear that multiple items are tagged and shipped to a single buyer at a single common destination – and are defined in the system by the purchasing “customer information” and “destination address” during the preparation of the shipment of the set of purchased items.  Furthermore, 0026 – 0027 describes the loading process of multiple items to a common recipient, noting that “Once the manifest is forwarded to warehouse 6 and to truck 7, the driver of truck 7 will arrive to obtain the goods/assets stored in warehouse 5 to be delivered to the receiving party” according to the manifest based on the purchase order i.e., multiple goods/assets are delivered to a single “receiving party.” Also see 0031 & 0034, noting loading multiple goods associated with a manifest which, as shown above, is based on a purchase order containing multiple items to be shipped to the same destination. As per 0037 & 0045, when the driver unloads the set of multiple packages “at the present location,” each scanned unloaded item is “compared to the manifest, to ensure that all packages for this location, and only those packages designated for delivery at the present location have been off-loaded.” Therefore, it is clear that the manifest of Aladesuyi can identify a set of items with a common destination address based on a bulk purchase order received from one customer, and that the multiple items are loaded and unloaded at a common destination according to that manifest, and that the newly-added limitation is taught in full by Aladesuyi.

Applicant next argues, on pp. 16 – 17, that “the “all clear notice” of Aladesay pertains to the items of the manifest that are being loaded onto the delivery truck. As previously discussed, the manifest of Aladesay cannot be the grouping of ID nodes that relate to the set of items being shipped that have shipping information specifying a same delivery location for all of the items of the set. The manifest pertains to all items being loaded into the truck, not a set of items with shipping information specifying a same delivery location. Thus, the “all clear notice” is nothing more than a notice that all correct items for the delivery stops of a particular truck route are loaded onto the proper truck and has nothing to do with the merging of a set of items with a same delivery location into a single shipment.”

Examiner respectfully disagrees, and refers to the above, previous response, which details how the manifest of Aladesuyi defines a grouping of ID nodes that relate to the set of purchased items being shipped to a purchasing customer, and therefore having associated shipping information specifying a common delivery location for all of the items of the set.

Examiner acknowledges Applicant’s comments on pg. 17 regarding the typographical mistake in which the name “Hunt” was cited in place of “Aladesuyi.” Examiner notes that the previously-cited paragraphs were the correct paragraph numbers of Aladesuyi. The typographical mistake has been corrected below, with the name “Hunt” having been replaced by “Aladesuyi.”  

Applicant next argues, on pp. 17 - 18, that “the rejection fails because modifying the primary reference to associate the alleged GPS/tag reader into a customs holding area would defeat the intended purpose of Aladesay, particularly the purpose of the GPS/tag reader unit, in contradiction to MPEP 2143.01(V). Aladesay uses the GPS/tag reader unit, which has been equated to the master node of claim 4, to ensure that the proper items corresponding to the manifest for a given truck route are being loaded on the appropriate truck for that route to ensure accurate delivery of the items. Associating the 

Examiner respectfully disagrees for the following reasons. First, Aladesuyi explicitly discloses the use of master nodes installed both within a warehouse and within a cargo hold of a truck. For example, Aladesuyi, in Fig. 1 and 0024, discloses a master node installed in a truck with GPS/RFID unit 19 coupled to RFID reader 20, while also disclosing a master node installed within a warehouse, noting GPS/RFID unit 5 coupled to RFID reader 14. As per 0026 – 0028 the master nodes can be installed both in containments such as a warehouse, or in a truck, in order to track shipments of items tagged with RFID tags (i.e., ID nodes).  There is no disclosure within Aladesuyi which states that the master node is confined to being used solely in delivery trucks. Second, the functionality of the master node – whether installed within a building or truck – does not change. Regardless of the containment for which a master node is installed, the master node scans each ID node that is removed or enters an associated area and communicates with the remote server, and therefore performs the data transmissions functionality in the exact same way, irrespective of the type of containment. Third, Aladesuyi is not cited as disclosing wherein the containment area is a “customs holding area.” Harwell is cited for this limitation, with a motivation to combine Harwell incorporated into the rejection of the independent claims. Furthermore, under the broadest reasonable interpretation of “customs holding area,” a truck or any type of room, building, or enclosure could be interpreted as a “customs holding area.” In fact, there is no definition of “customs holding area” within Applicant’s instant specification. Thus, any vehicle or building which is en route, or leaving, or associated with any “customs” entity could reasonably be interpreted as a “customs holding area.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 14 – 18 & 41 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi (WO 2011038018 A1), in view of Bailey (US 20120317297 A1), in view of Harwell (US 20110273294 A1).

claim 1, Aladesuyi discloses a method for shipment merging of a set of items being shipped in separate shipping packages using a wireless node network having a master node (See 0012, 0027 – 0028, 0033 – 0034, 0037, & Fig. 1, noting the GPS/RFID unit 19 coupled to RFID reader 20 and GPS/RFID unit 5 coupled to RFID reader 14. Examiner’s note: The GPS/RFID unit coupled to RFID reader is interpreted as a ‘master node’ for the purposes of examination.), a group of ID nodes (0034, 0037, & Fig. 1, “tags 12”), and a server (0024 – 0026, & Fig. 1, “server 2”), the method comprising:

	• receiving, by the master node, ID node identification information from the server, the ID node identification information defining the group of ID nodes, each ID node from the group of ID nodes being related to a different shipping package containing a different item from the set of items being shipped in separate shipping packages (0013, 0026, 0047, & 0064 – 0065, server sending manifest to master node which, as per 0027 – 0029, contains identities of items associated with each “identification tag 12” which transmits “a specific identification frequency.” As per Fig. 1, 0029 & 0052, each tag 12 is related to a separate packaged item in packages 13.);

• the set of items being shipped being defined at least by each of the items in the set of items being shipped including shipping information specifying a same delivery location as the other items in the set of items being shipped (Aladesuyi, in 0064, discloses wherein a manifest is generated based on a purchase order for multiple items, and is used by warehouse employees to assign and attach ID nodes (RFID labels) to each items in the bulk purchase shipment. The bulk shipment of items is defined in the system by entering associated “tag/asset information,” which includes “each item” with corresponding “customer information” and the “destination address” of the purchasing customer according to the purchase order for multiple items. Also see 0026 – 0027, noting that “Once the manifest is forwarded to warehouse 6 and to truck 7, the driver of truck 7 will arrive to obtain the goods/assets stored in warehouse 5 to be delivered to the receiving party” according to the manifest based on the 

	• associating, by the master node, each of the ID nodes in the group of ID nodes with the master node when the master node detects a signal from each of the ID nodes in the group of ID nodes as each of the ID nodes in the group of ID nodes approaches the master node (0028 – 0029, 0037 – 0038, & esp. 0034, noting that the master node can “read and store the RFIDs of the identification tags passing through the scanning area.”),

	• wherein the signal from each of the ID nodes in the group of ID nodes includes an address of the ID node (0028, receiving the “items/identities found during the scanning process.” 0029, “each tag 12 can generate a specific identification frequency.” Also see 0058, noting that each active identification tag “is powered to transmit its unique frequency or code.” A tag identity / identifier / code received as a specific identification frequency is interpreted as an address of the tag.) and

	• associating the master node and each of the ID nodes in the group of ID nodes further comprises generating a set of association data on the master node that includes the address of each of the ID nodes in the group of ID nodes from which the master node has detected the signal and that reflects a new logically associated and connected relationship between the master node and each of the ID nodes in the group of ID nodes… and as each of the ID nodes in the group of ID nodes approaches the master node (See 0028 & 0034, noting that the GPS/RFID unit 19 is programmed to “read and store the RFIDs of the identification tags passing through the scanning area” and then “transmit all data to server 2 or computer system 4 

To the extent that Aladesuyi does not appear to explicitly disclose wherein the GPS/RFID unit & reader (i.e., master node) and each of the ID nodes form an associated and connected relationship “as authorized by the server,” Bailey teaches a server (e.g., “comparison system 250” of [0022]), which compares connection “authorization information” to authorize and “establish a trusted relationship” between devices in at least [0002], Fig. 3, Steps 330, 340, & 350 and [0028], noting that “the comparison system at 330 compares the authentication information from both devices” and “at 340, if the pre-established relationship exists, the comparison system then sends a list of devices that exhibit this relationship” to the first communication device (i.e., the master node). The list serves as candidate devices from which the first device can “establish a trusted relationship” in order to pair with another device (i.e., each ID node). As per [0036], the trusted paired relationship is established after being authorized by the server. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Bailey in the invention of Aladesuyi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Bailey in the invention of Aladesuyi would predictably and advantageously allow the controlling of access to information, as evidenced by Bailey (0047).

Aladesuyi, modified by Bailey, further discloses:

transmitting a notification to the server by the master node when a last one of the ID nodes in the group of the ID nodes is detected to be approaching the master node (See 0031 &  0034, noting that once a last tag is scanned and the door to a cargo area is closed, the GPS/RFID unit “can transmit all data to server 2 or computer system 4 to confirm that the packages loaded into cargo area 16 correspond to the packages in the manifest,” as subsequently, “no packages will be entering or leaving cargo area.” Therefore, when a last tag is scanned for a manifest, the scanned data is transmitted to the server. Also see 0013, 0065, & esp. 0028, noting that the GPS/RFID unit compares “items/identities in the manifest to items/identities found during the scanning process,” and sends reports / notifications to the server. In other words, when a last identification tag is scanned, the GPS/RFID unit transmits the scanned information and/or manifest comparison report to the server. Also see 0065 & 0075, noting transmitting a “loading complete/incomplete” notification during monitoring assets.). 

Regarding the following limitation, 

• receiving, by the master node, a shipment merge indication from the server, the shipment merge indication reflecting that the set of items being shipped in separate shipping packages has been merged into a single shipment, 

Aladesuyi, in [0065] discloses a server transmitting a shipment merge indication in the form of “an all clear notice to the operations center and the shipment is allowed to dispatch the facility,” after the server has verified that a group of scanned packages comports with the manifest.  Aladesuyi does not appear to explicitly disclose that the shipment merge indication is received by the master node from the server. However, Harwell, in 0024, 0030, & 0118, teaches a master node RFID tag reader associated with a customs holding area which scans incoming ID node tags. Also see 0023 – 0024 & Fig. 1, noting master node RFID tag reader 110, and communication pathway to server 120.

RFID tag reader of Aladesuyi for the operations center of Aladesuyi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Harwell in the invention of Aladesuyi / Bailey would predictably and desirably provide a means “to track and identify the presence of tags and/or the products they are attached to as they both pass together through various locations throughout the world for customs enforcement or national security purposes,” as evidenced by Harwell (0004).

As per Claim 14, see the above relevant rejection of claim 1. In addition, Aladesuyi discloses a non-transitory computer-readable medium containing instructions executed on a processor (0052).

As per Claim 41, see the above relevant rejection of claim 1. In addition, Aladesuyi discloses a system (0024 & Fig. 1) for shipment merging of a set of items being shipped in separate shipping packages using a wireless node network having at least a group of ID nodes where each of the ID nodes in the group of ID nodes is related to a different shipping package containing a different item in the set of items being shipped in separate shipping packages, comprising:

• a server (0024 & Fig. 1, noting “server 2”);

• a master node operative to communicate with the server (See 0012, 0033 – 0034, 0037, & Fig. 1, noting the GPS/RFID unit 19 coupled to RFID reader 20. Examiner’s note: The GPS/RFID unit coupled to RFID reader is interpreted as a ‘master node’ for the purposes of examination. Master node communicates with server as per 0013, 0026, 0047, & 0064 – 0065, server sending manifest to master node.), the master node further comprising

a node processing unit (0028, noting that “GPS/RFID unit 5 can also include a memory to store, e.g., the manifest, and a processor to, e.g., compare items/identities in the manifest to items/identities found during the scanning process”)

• a node memory storage coupled to the node processing unit, the node memory storage maintaining code for execution by the node processing unit and an identification of each ID node in the group of ID nodes (0028, noting that “GPS/RFID unit 5 can also include a memory to store, e.g., the manifest, and a processor to, e.g., compare items/identities in the manifest to items/identities found during the scanning process.” Also see 0034, noting that the master node “GPS/RFID unit 19 can be programmed.” Also 0050 – 0051, noting that the functions are performed by software, and as per 0061, the master node “GPS device 41 can include suitable software.”), 

• a first communication interface coupled to the node processing unit and operative to communicate with the group of ID nodes (0060, GPS/RFID unit includes a 2.45 GHz RF reader module that can wirelessly communicate on both 2.45 GHz and 433Mhz frequencies with active tags.),

• a second communication interface coupled to the node processing unit and operative to communicate with the server (See 0025 & Fig. 1, noting the communication pathway from GPS/RPID unit 19  through network 100 and to server 2.  Also see 0061, the master node “GPS device 41 can communicate with the server 2 or computer system 4 through 3G, 4G, WiFi, Wi-Max, and GPRS”). 

As per Claims 2, 15, & 42, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 1, 14, and 41 as stated above. Aladesuyi additionally discloses wherein:

	• the received lD node identification information is part of the shipping information related to the set of items being shipped in separate shipping packages (0013, 0028 – 0029, 0047, & 0064 noting that the received shipping manifest contains RFID tag identifications associated with a group of shipped items.).

As per Claims 3, 16, & 43, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 1, 14, and 41 as stated above. Regarding the following limitation, Aladesuyi, in Fig. 1 & 0024, discloses that a master node can be installed in a warehouse or in a truck, which highly suggests, but does not explicitly disclose, however Harwell does:

	• the master node is associated with a containment (e.g., para 0024, 0030, & 0118, noting an RFID tag reader master node identifying “tag(s) in the customs holding area.”)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Harwell in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Harwell in the invention of Aladesuyi / Bailey / Harwell would predictably and desirably provide a means “to track and identify the presence of tags and/or the products they are attached to as they both pass together through various locations throughout the world for customs enforcement or national security purposes,” as evidenced by Harwell (para. 0004).

As per Claims 4, 17, & 44, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 3, 16, & 43 as stated above. Regarding the following limitation, Aladesuyi, in Fig. 1 & 0024, discloses that a master node can be installed in a warehouse or in a truck, which highly suggests, but does not explicitly disclose, however Harwell does:

the containment is a customs holding area (e.g., para 0024 & 0118, noting an RFID tag reader master node identifying “the unknown tag(s) in the customs holding area.”). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Harwell in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Harwell in the invention of Aladesuyi / Bailey / Harwell would predictably and desirably provide a means “to track and identify the presence of tags and/or the products they are attached to as they both pass together through various locations throughout the world for customs enforcement or national security purposes,” as evidenced by Harwell (para. 0004).

As per Claims 5, 18, & 45, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 3, 16, & 43 as stated above. Regarding the following limitation, Harwell teaches wherein the items are grouped in a customs holding area facility as stated above, while Aladesuyi further discloses wherein:

• the shipment merge indication further comprises an authorization for the set of items being shipped in separate shipping packages to be released from the containment (See 0065, noting that “upon verifying that the manifest as accurate the platform can issue an all clear notice to the operations center and the shipment is allowed to dispatch the facility.”). 

Claims 6 – 7, 19 – 20, & 46 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi / Bailey / Harwell, in further view of Black et al. (US 20050222853 A1).

Claims 6, 19, & 46, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 3, 16, & 43 as stated above. To the extent to which Aladesuyi does not appear to explicitly disclose the following limitations, Black does:

• generating an authorization prompt message by the master node, the authorization prompt message requesting an authorization for the set of items being shipped in separate shipping packages to be released from the containment (e.g., para 0038, 0042, & 0052 noting generating a request for clearance to be released from Customs for delivery);

• transmitting the authorization prompt message by the master node to another network device in the wireless node network (e.g., para 0078 & Fig. 7A, Step 440, noting the unattended workstation electronically communicating with the customs system and transmitting a ‘Clearance Request’); and

• receiving the authorization in response to the authorization prompt message (e.g., para 0018, 0052, & Fig. 7A, Step 445, noting receiving a “response from the customs system indicating whether a shipment has cleared”)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Black in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Black in the invention of Aladesuyi / Bailey / Harwell would predictably and advantageously facilitate a timely clearance response from a Customs Office for a shipment to minimize storage costs and delays, as evidenced by Black (para. 0007).

As per Claims 7, 20, & 47, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 5, 18, & 45 as stated above. 

Regarding the following limitation, Aladesuyi discloses a notification authorizing release of the set of items from the containment as a single merged shipment in 0065.

Regarding the following limitation, Aladesuyi does not explicitly disclose, however Black does:

	• the authorization for the set of items being shipped in separate shipping packages to be released from the containment comprises a customs clearance notification authorizing release of the set of items being shipped in separate shipping packages (e.g., para 0038, 0042, & 0052 noting generating a request for clearance to be released from Customs for delivery, and para 0018, 0052, & Fig. 7A, Step 445, noting receiving an authorization notification “from the customs system indicating whether a shipment has cleared”). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Black in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Black in the invention of Aladesuyi / Bailey / Harwell would predictably and advantageously facilitate a timely clearance response from a Customs Office for a shipment to minimize storage costs and delays, as evidenced by Black (para. 0007).

Claims 9, 22, & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi / Bailey / Harwell, in further view of Sheth et al. (US 20090252130 A1), and in even further view of Jamshidi et al. (US 9350734 B1).

Claims 9, 22, & 49, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 1, 14, and 41 as stated above. To the extent to which Aladesuyi does not appear to explicitly disclose the following limitations, Sheth does:

• establishing an active association between the master node and each of the ID nodes in the group of ID nodes, the active association reflecting an authorized connection between the master node and each of the lD nodes in the group of lD nodes (e.g., para 0046 - 0047, 0057, & Fig. 2, Steps 280 – 285, noting that an active association is established after granting a request for authorization to establish an active association). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Sheth in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Sheth in the invention of Aladesuyi / Bailey / Harwell would predictably and advantageously facilitate establishing links in wireless networks, as evidenced by Sheth (para. 0008).

To the extent that Aladesuyi does not disclose wherein the master node and each of the ID nodes form an associated and connected relationship “as authorized by the server” (i.e., server-authorized), Bailey teaches a server (e.g., “comparison system 250” of [0022]), which compares “authorization information” to authorize and “establish a trusted relationship” between devices in at least [0002], Fig. 3, Steps 330, 340, & 350 and [0028], noting that “the comparison system at 330 compares the authentication information from both devices” and “at 340, if the pre-established relationship exists, the comparison system then sends a list of devices that exhibit this relationship” to the first communication device. The list serves as candidate devices from which the first device can “establish a trusted relationship.” As per [0036], the paired trusted relationship is 

Regarding the following limitation, Aladesuyi discloses generating a set of association data on the master node reflecting a pairing of each of the ID nodes (0034), but does not explicitly disclose that the association data includes an indication of a connection type, however Jamshidi does:

• the active association between the master node and each of the ID nodes in the group of ID nodes is reflected in the association data generated by the master node (See at least Col. 9, Lns. 1 – 8, noting that the gateway (master node) generates and sends a message to the ‘UE’ (wireless communication device (ID node)) “that indicates that authentication was successful (step 236).” This is in response to the successful authorization step to form a full communication connection as per Col. 8, Lns. 58 – 67). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Jamshidi in the invention of Aladesuyi / Bailey / Harwell / Sheth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 10 – 11, 23 – 24, & 50 – 51 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi / Bailey / Harwell, in further view of Ricciuti et al. (US 20080040244 A1), in further view of Hamm (US 20110074587 A1).

As per Claims 10, 23, & 50, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 3, 16, & 43 as stated above.



• disassociating each of the ID nodes in the group of ID nodes from the master node after the master node determines a collective location of the group of ID nodes is outside a predetermined vicinity of the containment (e.g., para 0098, 0104, & Fig. 2, Steps 280 – 285, noting that “When assets are conveyed out of a local area network (e.g., when identification devices come into communication with gateways (master nodes) at the gate of the facility, identification devices (ID nodes) may wirelessly transfer data to a centralized location (e.g., to central computer 18 for legal transfer of ownership out of the storage facility's accountable record (disassociation))” i.e., the identification devices are disassociated with the previous gateway once they have been removed from the vicinity and detected in the vicinity of a master node at a facility entrance gate.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Ricciuti in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Ricciuti in the invention of Aladesuyi / Bailey / Harwell would predictably provide significant advantages including reduced manual procedures, straightforward implementation, and robust operation through real-time inventory and complete visibility throughout the supply chain with little or no intervention by workers, as evidenced by Ricciuti (para. 0024).



• the step of disassociating each of the ID nodes in the group of ID nodes and the master node further comprises updating the set of association data on the master node to reflect that the logically associated and connected relationship between each of the ID nodes in the group of ID nodes and the master node does not currently exist anymore (See at least [0029], noting that “When sensor device 102a determines that sensor device 102n is no longer within its range, it may update the stored information resident at sensor device 102a and tracking center 104 to reflect that the devices are no longer associated with each other.”).  

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Hamm in the invention of Aladesuyi / Bailey / Harwell / Ricciuti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Hamm in the invention of Aladesuyi / Bailey / Harwell / Ricciuti would predictably and advantageously optimize the use of sensor devices to meet the monitoring requirements of different parties while minimizing the number of sensor devices, the overall power used by sensor devices, and the aggregate number of communications required to report the status of the shipments, as evidenced by Hamm (para. [0077]).

As per Claims 11, 24, & 51, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 3, 16, & 43 as stated above. 

To the extent to which Aladesuyi does not appear to explicitly disclose the following limitations, Ricciuti does:

• notifying the server when any of the ID nodes in the group of ID nodes are detected by the master node as being located outside of the containment after the master node receives the shipment merge indication (e.g., para 0098, noting that “When assets are conveyed out of a local area network (e.g., when identification devices come into communication with gateways at the gate of the facility), identification devices may wirelessly transfer data to a centralized location (e.g., to central computer…); thus, a central server receives notification data that legal ownership is necessary after the ID nodes have left a containment.). Rationale to combine the teachings of Ricciuti are stated in the above rejection of claim 10.

Claims 12, 25, & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi / Bailey / Harwell in view of Dickinson (US 20030052786 A1) in view of Lane et al. (US 20090295537 A1).

As per claims 12, 25, & 52, Aladesuyi / Bailey / Harwell disclose all of the limitations of claims 1, 14, and 41 as stated above. Regarding the following limitation, Aladesuyi does not appear to explicitly disclose, however Dickinson does:

• instructing each of the ID nodes in the group of ID nodes to store customs information in a memory of the respective each of the ID nodes in the group of ID nodes (e.g., para 0078, noting that “the appropriate shipping information could all be programmed into the tag via the software interface with the shipper's computer system” e.g., shipping information is stored in memory of the ID nodes.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Dickinson in the invention of Aladesuyi / Bailey / Harwell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of 

To the extent to which neither Aladesuyi nor Dickinson teaches that shipping information contains customs information, Lane teaches that “the shipping agent typically associates shipping information with the transfer information including information such as: … customs clearance number (customs information); and any other related shipping information” (para 0349 & 0360 - 0361).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lane in the invention of Aladesuyi / Bailey / Harwell / Dickinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lane in the invention of Aladesuyi / Bailey / Harwell / Dickinson would predictably provide assurance that a shipment has undergone the necessary clearance requirements, and to ensure that a shipment is loaded onto the correct ship, as evidenced by Lane (para. 0362).

Claims 13, 26, & 53 are rejected under 35 U.S.C. 103 as being unpatentable over Aladesuyi / Bailey / Harwell / Black, in view of Dickinson (US 20030052786 A1), in view of Lane et al. (US 20090295537 A1).

As per Claims 13, 26, & 53, Aladesuyi / Bailey / Harwell / Black disclose all of the limitations of claims 7, 20, & 47 as stated above. Regarding the following limitation, Aladesuyi / Bailey / Harwell / Black does not explicitly disclose, however Dickinson does:

instructing each of the ID nodes in the group of ID nodes to store the customs clearance notification in a memory of the respective each of the ID nodes in the group of ID nodes (e.g., para 0078, noting that “the appropriate shipping information could all be programmed into the tag via the software interface with the shipper's computer system” e.g., shipping information is stored in memory of the ID nodes.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Dickinson in the invention of Aladesuyi / Bailey / Harwell / Black, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Dickinson in the invention of Aladesuyi / Bailey / Harwell / Black would predictably provide a time-efficient and economically feasible level of security in verifying a shipment’s origin, as evidenced by Dickinson (para. 0011).

To the extent to which neither Aladesuyi nor Dickinson teaches that shipping information contains customs information, however Lane teaches that “the shipping agent typically associates shipping information with the transfer information including information such as: … customs clearance number; and any other related shipping information” (para 0349 & 0360 - 0361).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Lane in the invention of Aladesuyi / Bailey / Harwell / Black / Dickinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Lane in the invention of Aladesuyi / Bailey / Harwell / Black / Dickinson would predictably provide assurance that a shipment has undergone the necessary .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamm et al. (US 20110078089 A1); Altman et al. (US 20130217332 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                             
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 12, 2021